UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August25, 2011 HELIX BIOMEDIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 033-20897-D 91-2099117 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 22118 20th Avenue S.E., Suite 204 Bothell, Washington 98021 (425) 402-8400 (Address and telephone number of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On August 25, 2011, Helix BioMedix, Inc. (the “Company”) entered into a Second Amendment to License Agreement (the “Amendment”) with Rodan & Fields, LLC (“R+F”), pursuant to which the parties agreed to extend the term of the License Agreement between the Company and R+F dated August 27, 2008, as amended (the “License Agreement”), from three to four years unless otherwise terminated in accordance with the terms and conditions of the License Agreement and to amend the automatic one-year renewal provision to eliminate R+F’s minimum royalty payment obligation as a condition precedent thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HELIX BIOMEDIX, INC. Dated: August29, 2011 By: /s/ R. Stephen Beatty R. Stephen Beatty President and Chief Executive Officer
